Citation Nr: 0827843	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from September 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim of 
service connection for PTSD.  The veteran disagreed with this 
decision in November 2004.  He perfected a timely appeal in 
April 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
evidence of an in-service stressor, linking evidence between 
PTSD and the in-service stressor, and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
notified VA in April 2006 that he had no further information 
or evidence to present in support of his claim.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2004 letter was issued before the October 2004 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the veteran's claim for 
service connection for PTSD is being denied, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The RO also has obtained the veteran's service 
personnel records in order to attempt verification of his 
claimed in-service stressor.  As will be discussed below, 
however, the veteran's claimed in-service stressor is too 
vague to be capable of corroboration by the Joint Services 
Records Research Center (JSRRC).  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service in Vietnam.  Specifically, he contends that he 
witnessed the deaths of three fellow soldiers in Vietnam.  
The veteran has admitted that he is unable to remember many 
specific details about these incidents (such as the dates 
when these fellow soldiers were killed or the locations where 
these soldiers were killed).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints or 
treatment of PTSD or related symptoms during active service.  
The veteran's service personnel records show that he served 
in Vietnam from August 1970 to August 1971.  His military 
occupational specialty (MOS) in Vietnam was wheel vehicle 
repairman and ammunition storage helper.  He was assigned to 
the 77th Artillery, Headquarters 25th Infantry Division from 
September to November 1970, the 71st Ordinance Company 
(Ammunition) from November 1970 to January 1971, the 54th 
Ordinance Company (Ammunition) from January to May 1971, and 
the 39th Transportation Battalion and the 515th Transportation 
Company from May to August 1971.  He participated in an 
Unnamed Campaign.  He was awarded the Vietnam Service Medal.

VA clinical records show that the veteran received regular 
outpatient treatment for his PTSD symptoms beginning in 2003.  
In December 2003, the veteran complained of "intractable 
nightmares" related to his service in Vietnam.  A 
provisional diagnosis of PTSD was noted.  The veteran 
reported that he "fought in combat in the field all over 
[Vietnam] in Quan Tri, Phu Bai, DMZ, etc.  Was rather vague 
in recalling trauma."  He denied being depressed but 
admitted to some auditory hallucinations and ideas of 
reference while driving.  Mental status examination of the 
veteran showed no suicidal or homicidal ideation, logical and 
coherent thoughts, some psychotic symptoms, full orientation, 
and an intact memory.  The veteran's Global Assessment of 
Functioning (GAF) score was 51, indicating moderate symptoms 
or moderated difficulty in social, occupational, or school 
functioning.  The diagnoses included rule-out PTSD.

In February 2004, mental status examination of the veteran 
showed no auditory or visual hallucinations, no suicidal or 
homicidal ideation, no delusions, normal speech, normal 
psychomotor activity, and a depressed mood.  The diagnoses 
included PTSD.

In April 2004, the veteran's complaints included significant 
difficulty with sleep.  "He described his typical duties as 
repairing vehicles, guard duty, and search and destroy.  His 
unit often received rocket attacks from the enemy and his 
unit patrol was ambushed.  He reports that a convoy he was on 
was ambushed and he saw the bodies of his friends and fellow 
soldiers laying of the ground.  He occasionally fired rounds 
at the enemy-he fired at the enemy after the convoy was 
ambushed."  He experienced nightmares once a week about his 
convoy being ambushed.  The veteran's GAF score was 51.  The 
assessment included PTSD.

A treatment summary dated in August 2004 indicates that the 
veteran reported recurring nightmares which revolved around 
"an actual ambush experience that he experienced" in 
Vietnam.  While in Vietnam, the veteran reported, his unit 
was ambushed and took heavy casualties.

On his PTSD Questionnaire, completed in August 2004, the 
veteran reported that his in-service stressor had occurred in 
May or June 1971 when his unit, the 515th Transportation 
Company, was returning from the demilitarized zone in Vietnam 
and was ambushed.  The veteran named the three soldiers 
killed during this ambush.

A search of the Department of Defense (DOD) casualty database 
showed that William Bell was killed in Vietnam in 
December 1971.  

In March 2008, the RO formally determined that the veteran 
had provided insufficient information necessary to attempt 
corroboration of his claimed in-service stressors through 
JSRRC.  The RO noted that the DOD casualty database confirmed 
only that one of the three "close friends" identified in 
the veteran's PTSD questionnaire had been killed four months 
after the veteran had left Vietnam.

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show only that he was awarded the Vietnam 
Service Medal and participated in an Unnamed Campaign while 
in Vietnam.  These records do not show any assignments or 
other awards indicating combat service.  In such cases, the 
record must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Although the veteran has asserted that his in-service 
stressor occurred during Vietnam service in May or June 1971, 
he has not provided sufficient information about his claimed 
in-service stressor such that it can be corroborated by 
JSRRC.  The veteran's lay statements indicate that three of 
his "close friends" were killed as a result of an enemy 
ambush in May or June 1971; however, DOD confirmed that one 
of these individuals was killed in Vietnam several months 
after the veteran had left Vietnam and was discharged from 
active service.  Further, the veteran himself has admitted 
that he cannot provide further specific details of his 
claimed in-service stressor.  

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which verifies his claimed 
stressor.  Indeed, the Board finds that the veteran's 
allegations regarding the claimed stressor are not credible.  
Thus, as the veteran has failed to produce credible 
supporting evidence that his claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


